Butleb, J.
The complainants’ exception must be dismissed. We need not add anything to what the master has said, in passing upon this branch of the case. The respondent’s exceptions must bfe sustained. We do not find any reliable evidence of damages or profits, except to the extent of one cent per square foot, — the sum respondent received for the -“indented surface” pavement over the price of one having a plain.surface. The price paid by the Vulcanite Company for its license does not show the market value of a license under the patent here involved, covering the indented surface pavement alone. It embraces two other patents covering other pavements. How the royalty should be apportioned between these patents does not appear. If this were otherwise, however, the market value of the patent in question could not be established by the single license referred to. In addition to these difficulties is the important fact that a previous license was granted for a royalty of one cent, — the license under which Taylor holds. To the extent indicated the report must be modified, and a decree entered against the respondents for $489.12, with costs.